DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/12/2021 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,819,900.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
 	Note the following similarities between the patent claims and the application claims.
Instant Application No. 17/525,555
US Patent 10,819,900
Claim 1

An imaging apparatus comprising: 

an imaging element in which a plurality of phase difference detection pixels and a plurality of normal pixels for imaging are two-dimensionally arranged in a first direction and a second direction orthogonal to the first direction, wherein the phase difference detection pixels include a first phase difference pixel and a second phase difference pixel which have opening portions for pupil separation at different positions in the first direction, 




in the plurality of normal pixels, a first filter corresponding to a first color most contributing to obtaining a brightness signal and a plurality of second filters respectively corresponding to two or more colors other than the first color are arranged in a first periodic color arrangement, 

the imaging element includes normal pixel rows in which only the normal pixels are arranged in the first direction and a phase difference pixel row in which the phase difference detection pixels and the normal pixels are periodically arranged in the first direction, and only the normal pixel rows are arranged in at least two rows adjacent to the phase difference pixel row…

 











an imaging optical system forming a subject image on a light-receiving surface of the imaging element; and 



at least one processor configured to: 













Part of claim 1, lines 22-24

“…generate a first image including the pixel values at the pixel positions of the first phase difference pixel and the second phase difference pixel; and…”


Part of claim 1, lines 20-22

assuming that the first phase difference pixel and the second phase difference pixel are set as in-focus pixels, generate pixel values at pixel positions of the in-focus pixels using pixel values of pixels around the pixel positions of the in-focus pixels, and 



extract only normal pixels in the imaging element and generate a second image comprising the extracted normal pixels, wherein the at least one processor extracts normal pixels from the phase difference row and extracts normal pixels extending in the second direction from positions where the normal pixels are arranged in the phase difference pixel row, from the normal pixel rows, and A Uiny Docket NO. 0879-1695PUS3 41 generates the second image including the extracted normal pixels.
Claim 1

 An imaging apparatus comprising: 

an imaging element in which a plurality of phase difference detection pixels and a plurality of normal pixels for imaging are two-dimensionally arranged in a first direction and a second direction orthogonal to the first direction; the phase difference detection pixel includes a first phase difference pixel and a second phase difference pixel including opening portions for pupil separation at different positions in the first direction, and the first phase difference pixel and the second phase difference pixel are adjacently arranged to have the opening portions facing each other; 

in the plurality of normal pixels, a first filter corresponding to a first color most contributing to obtaining a brightness signal and a plurality of second filters respectively corresponding to two or more colors other than the first color are arranged in a first periodic color arrangement; 

the imaging element includes a normal pixel row in which only the normal pixels are arranged in the first direction and a phase difference pixel row in which the first phase difference pixel, the second phase difference pixel, and the normal pixels are periodically arranged in the first direction; only the normal pixel row is arranged in at least two rows adjacent to the phase difference pixel row; and, 


in a case where only the normal pixels extending in the second direction are extracted from a plurality of positions at which the normal pixels are arranged in the phase difference pixel row, a color filter is arranged in the plurality of extracted normal pixels in a periodic color arrangement which is the same as the first periodic color arrangement; 


an imaging optical system forming a subject image on a light-receiving surface of the imaging element; a mode dial that switches between a first mode for generating a first image and a second mode for generating a second image; and 

a processor configured to; detect a phase difference between a first pixel value obtained from the first phase difference pixel and a second pixel value obtained from the second phase difference pixel of the phase difference pixel row of the imaging element; control the imaging optical system based on the phase difference; generate pixel values at pixel positions of the first phase difference pixel and the second phase difference pixel of the phase difference pixel row based on at least a pixel value of the normal pixel of the phase difference pixel row and pixel values of the normal pixels of at least two normal pixel rows adjacent to the phase difference pixel row and 


generate the first image including the pixel values at the pixel positions of the first phase difference pixel and the second phase difference pixel in a case where the mode dial switches to the first mode and… 

Claim 2
The imaging apparatus according to claim 1, wherein in a case where the first phase difference pixel and the second phase difference pixel are set as an in-focus pixel, the processor is further configured to generate a pixel value at a pixel position of the in-focus pixel using a pixel value of a surrounding pixel of the pixel position of the in-focus pixel.

Part of claim 1, lines 56-61
extract the normal pixels extending in the second direction from positions at which the normal pixels are arranged in the phase difference pixel row, and generate the second image composed of the plurality of extracted normal pixels in a case where the mode dial switches to the second mode.
Claim 2

The imaging apparatus according to claim 1, wherein the at least one processor interpolates pixel values of normal pixels having a same color with a color at the pixel positions of the in-focus pixels, in a case where the at least one processor generates the pixel values at the pixel positions in the in-focus pixels in the first image.

Claim 3

The imaging apparatus according to claim 2, wherein the processor is further configured to: calculate a signal gradient direction in which a signal gradient of the surrounding pixel of the pixel position of the in-focus pixel is the minimum in a case of setting the first phase difference pixel and the second phase difference pixel as the in-focus pixel and generating the pixel value at the pixel position of the in-focus pixel, and detect a plurality of pixels present in the signal gradient direction with the pixel position of the in-focus pixel as a reference and having the same color as a color at the pixel position of the in-focus pixel and generate the pixel value at the pixel position of the in-focus pixel by interpolating pixel values of the plurality of detected pixels.

Claim 4

The imaging apparatus according to claim 1, wherein, in a case where the at least one processor generates the pixel values at the pixel positions in the in-focus pixels in the first image, the at least one processor calculates a signal gradient direction of pixels around the pixel positions of in-focus pixels, and interpolates pixel values of pixels present in the signal gradient direction with respect to the pixel positions of the in-focus pixels.
Claim 3

The imaging apparatus according to claim 2, wherein the processor is further configured to: calculate a signal gradient direction in which a signal gradient of the surrounding pixel of the pixel position of the in-focus pixel is the minimum in a case of setting the first phase difference pixel and the second phase difference pixel as the in-focus pixel and generating the pixel value at the pixel position of the in-focus pixel, and detect a plurality of pixels present in the signal gradient direction with the pixel position of the in-focus pixel as a reference and having the same color as a color at the pixel position of the in-focus pixel and generate the pixel value at the pixel position of the in-focus pixel by interpolating pixel values of the plurality of detected pixels.


Claim 5

The imaging apparatus according to claim 4, wherein the at least one processor calculates as the signal gradient direction, a direction in which a signal gradient of the pixels around the pixel positions of the in-focus pixels is the minimum.
Claim 3

The imaging apparatus according to claim 2, wherein the processor is further configured to: calculate a signal gradient direction in which a signal gradient of the surrounding pixel of the pixel position of the in-focus pixel is the minimum in a case of setting the first phase difference pixel and the second phase difference pixel as the in-focus pixel and generating the pixel value at the pixel position of the in-focus pixel, and detect a plurality of pixels present in the signal gradient direction with the pixel position of the in-focus pixel as a reference and having the same color as a color at the pixel position of the in-focus pixel and generate the pixel value at the pixel position of the in-focus pixel by interpolating pixel values of the plurality of detected pixels.

Claim 8

The imaging apparatus according to claim 1, further comprising a mode switch configured to switch a mode between a first mode for generating the first image and a second mode for generating the second image, wherein the at least one processor is further configured to: generate the first image in a case where the mode is switched to the first mode by the mode switch; and generate the second image in a case where the mode is switched to the second mode by the mode switch.

Part of claim 1, lines 34-36 and lines 51-61

“…a mode dial that switches between a first mode for generating a first image and a second mode for generating a second image…”

“…generate the first image including the pixel values at the pixel positions of the first phase difference pixel and the second phase difference pixel in a case where the mode dial switches to the first mode; and extract the normal pixels extending in the second direction from positions at which the normal pixels are arranged in the phase difference pixel row, and generate the second image composed of the plurality of extracted normal pixels in a case where the mode dial switches to the second mode…”
Claim 11

The imaging apparatus according to claim 1, wherein the first periodic color arrangement is a Bayer arrangement, and in the phase difference pixel row, three pixels including a pair of the first phase difference pixel and the second phase difference pixel, and one normal pixel, are periodically arranged as one cycle.
Claim 9

The imaging apparatus according to claim 1, wherein the first periodic color arrangement is the Bayer arrangement, and the phase difference pixel row is periodically arranged with three pixels including a pair of the first phase difference pixel and the second phase difference pixel and one normal pixel as one cycle.
Claim 12

The imaging apparatus according to claim 1, wherein the first filter is a G filter transmitting light in a wavelength range of green, and the plurality of second filters include an R filter transmitting light in a wavelength range of red and a B filter transmitting light in a wavelength range of blue, the first periodic color arrangement has a basic arrangement pattern of 4-by-4 pixels adjacently arranged in the first direction and the second direction, in the basic arrangement pattern, 2-by-2 pixels including the G filter and 2-by-2 pixels including the R filter are adjacently arranged in the first direction, and 2-by-2 pixels including the B filter and 2-by-2 pixels including the G filter are adjacently arranged in the first direction, and in the phase difference pixel row, three pixels including a pair of the first phase difference pixel and the second phase difference pixel, and one normal pixel, are periodically arranged as one cycle.
Claim 10

The imaging apparatus according to claim 1, wherein the first filter is a G filter transmitting light in a wavelength range of green, and the plurality of second filters include an R filter transmitting light in a wavelength range of red and a B filter transmitting light in a wavelength range of blue, the first periodic color arrangement has a basic arrangement pattern of 4×4 pixels adjacently arranged in the first direction and the second direction, in the basic arrangement pattern, 2×2 pixels including the G filter and 2×2 pixels including the R filter are adjacently arranged in the first direction, and 2×2 pixels including the B filter and 2×2 pixels including the G filter are adjacently arranged in the first direction, and the phase difference pixel row is periodically arranged with three pixels including a pair of the first phase difference pixel and the second phase difference pixel and one normal pixel as one cycle.
Claim 13

The imaging apparatus according to claim 1, further comprising:
a phase difference detector configured to detect a phase difference between a first pixel
value obtained from the first phase difference pixel and a second pixel value obtained from the
second phase difference pixel, in the phase difference pixel row in the imaging clement; and

an autofocus controller configured to control the imaging optical system based on the
phase difference detected by the phase difference detector.

Part of claim 1; lines 37-42


“…detect a phase difference between a first pixel value obtained from the first phase difference pixel and a second pixel value obtained from the second phase difference pixel of the phase difference pixel row of the imaging element; control the imaging optical system based on the phase difference…”




6.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,184,523.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
 	Note the following similarities between the patent claims and the application claims.
Instant Application No. 17/525,555
US Patent 11,184,523
Claim 1

An imaging apparatus comprising: 

an imaging element in which a plurality of phase difference detection pixels and a plurality of normal pixels for imaging are two-dimensionally arranged in a first direction and a second direction orthogonal to the first direction, wherein the phase difference detection pixels include a first phase difference pixel and a second phase difference pixel which have opening portions for pupil separation at different positions in the first direction, 

in the plurality of normal pixels, a first filter corresponding to a first color most contributing to obtaining a brightness signal and a plurality of second filters respectively corresponding to two or more colors other than the first color are arranged in a first periodic color arrangement, 

the imaging element includes normal pixel rows in which only the normal pixels are arranged in the first direction and a phase difference pixel row in which the phase difference detection pixels and the normal pixels are periodically arranged in the first direction, and only the normal pixel rows are arranged in at least two rows adjacent to the phase difference pixel row; 

an imaging optical system forming a subject image on a light-receiving surface of the imaging element; and 
at least one processor configured to: 

assuming that the first phase difference pixel and the second phase difference pixel are set as in-focus pixels, generate pixel values at pixel positions of the in-focus pixels using pixel values of pixels around the pixel positions of the in-focus pixels, and 









generate a first image including the pixel values at the pixel positions of the first phase difference pixel and the second phase difference pixel; and

 







extract only normal pixels in the imaging element and 


generate a second image comprising the extracted normal pixels, wherein the at least one processor extracts normal pixels from the phase difference row and extracts normal pixels extending in the second direction from positions where the normal pixels are arranged in the phase difference pixel row, from the normal pixel rows, and A Uiny Docket NO. 0879-1695PUS3 41 generates the second image including the extracted normal pixels.
Claim 1

An imaging apparatus comprising: 

an imaging element in which a plurality of phase difference detection pixels and a plurality of normal pixels for imaging are two-dimensionally arranged in a first direction and a second direction orthogonal to the first direction, wherein the phase difference detection pixels include a first phase difference pixel and a second phase difference pixel which have opening portions for pupil separation at different positions in the first direction, 

in the plurality of normal pixels, a first filter corresponding to a first color most contributing to obtaining a brightness signal and a plurality of second filters respectively corresponding to two or more colors other than the first color are arranged in a first periodic color arrangement, 

the imaging element includes normal pixel rows in which only the normal pixels are arranged in the first direction and a phase difference pixel row in which the phase difference detection pixels and the normal pixels are periodically arranged in the first direction, and only the normal pixel rows are arranged in at least two rows adjacent to the phase difference pixel row; 

an imaging optical system forming a subject image on a light-receiving surface of the imaging element; and 
at least one processor configured to: 

in a case where the first phase difference pixel or the second phase difference pixel is set as an in-focus pixel and the pixel value at a pixel position of the in-focus pixel is generated, calculate a signal gradient direction of pixels surrounding the pixel position of the in-focus pixel; generate pixel values at pixel positions of the first phase difference pixel and the second phase difference pixel of the phase difference pixel row based on at least pixel values of the normal pixels of the phase difference pixel row and pixel values of the normal pixels of at least two normal pixel rows adjacent to the phase difference pixel row; and

 generate a first image including the pixel values at the pixel positions of the first phase difference pixel and the second phase difference pixel, wherein the at least one processor generates the pixel value at the pixel position of the in-focus pixel by interpolating pixel values of a plurality pixels present in the signal gradient direction with respect to the pixel position of the in-focus pixel.

Claim 7
 The imaging apparatus according to claim 1, wherein the at least one processor is further configured to: extract only a plurality of normal pixels in the normal pixel rows after thinning out the phase difference pixel row; and 

generate a second image comprising pixel values of the extracted plurality of normal pixels.

Claim 2

The imaging apparatus according to claim 1, wherein the at least one processor interpolates pixel values of normal pixels having a same color with a color at the pixel positions of the in-focus pixels, in a case where the at least one processor generates the pixel values at the pixel positions in the in-focus pixels in the first image.

Claim 5

The imaging apparatus according to claim 1, wherein the at least one processor is further configured to: detect a plurality of pixels which are present in the signal gradient direction with respect to the pixel position of the in-focus pixel and have a color same as a color at the pixel position of the in-focus pixel; and generate the pixel value at the pixel position of the in-focus pixel by interpolating pixel values of the detected plurality of pixels.

Claim 4

The imaging apparatus according to claim 1, wherein, in a case where the at least one processor generates the pixel values at the pixel positions in the in-focus pixels in the first image, the at least one processor calculates a signal gradient direction of pixels around the pixel positions of in-focus pixels, and interpolates pixel values of pixels present in the signal gradient direction with respect to the pixel positions of the in-focus pixels.
Part of claim 1, lines 

“…calculate a signal gradient direction of pixels surrounding the pixel position of the in-focus pixel…”

“…one processor generates the pixel value at the pixel position of the in-focus pixel by interpolating pixel values of a plurality pixels present in the signal gradient direction with respect to the pixel position of the in-focus pixel…”

Claim 5

The imaging apparatus according to claim 4, wherein the at least one processor calculates as the signal gradient direction, a direction in which a signal gradient of the pixels around the pixel positions of the in-focus pixels is the minimum.
Claim 2

The imaging apparatus according to claim 1, wherein the at least one processor is further configured to calculate the signal gradient direction in which a signal gradient of the pixels surrounding the pixel position of the in-focus pixel is the minimum.
Claim 6

The imaging apparatus according to claim 4, wherein the at least one processor uses normal pixels in five rows comprising the phase difference pixel row including the in-focus pixels and two sets of two normal pixel rows respectively adjacent to the phase difference pixel row with the phase difference pixel row arranged between the two sets of two normal pixel rows, and selects as the signal gradient direction, one direction in which the signal gradient is the minimum from among four directions including: the first direction; the second direction; and a third A tiny Docket NO. 0879-1695PUS3 42 direction and a fourth direction which are between the first direction and the second direction, with respect to the in-focus pixels.
Claim 3

The imaging apparatus according to claim 1, wherein the at least one processor is further configured to: use normal pixels in five rows comprising the phase difference pixel row including the in-focus pixel and two sets of two normal pixel rows respectively adjacent to the phase difference pixel row with the phase difference pixel row arranged between the two sets of two normal pixel rows; and select as the signal gradient direction, one direction in which the signal gradient is the minimum from among four directions including: the first direction; the second direction; and a third direction and a fourth direction which are between the first direction and the second direction, with respect to the in-focus pixel.
Claim 7

The imaging apparatus according to claim 4, wherein the at least one processor is further uses normal pixels in nine rows comprising the phase difference pixel row including the in-focus pixels and two sets of four normal pixel rows respectively adjacent to the phase difference pixel row with the phase difference pixel row arranged between the two sets of four normal pixel rows, and selects as the signal gradient direction, one direction in which the signal gradient is the minimum from among eight directions including: the first direction; the second direction: a third direction and a fourth direction which are between the first direction and the second direction; and four directions which are intermediate directions of the first direction, the second direction, the third direction and the fourth direction.
Claim 4

The imaging apparatus according to claim 1, wherein the at least one processor is further configured to: use normal pixels in nine rows comprising the phase difference pixel row including the in-focus pixel and two sets of four normal pixel rows respectively adjacent to the phase difference pixel row with the phase difference pixel row arranged between the two sets of four normal pixel rows; and select as the signal gradient direction, one direction in which the signal gradient is the minimum from among eight directions including: the first direction; the second direction; a third direction and a fourth direction which are between the first direction and the second direction; and four directions which are intermediate directions of the first direction, the second direction, the third direction and the fourth direction.
Claim 8

The imaging apparatus according to claim 1, further comprising a mode switch configured to switch a mode between a first mode for generating the first image and a second mode for generating the second image, wherein the at least one processor is further configured to: generate the first image in a case where the mode is switched to the first mode by the mode switch; and generate the second image in a case where the mode is switched to the second mode by the mode switch.
Claim 8

The imaging apparatus according to claim 7, further comprising a mode switch configured to switch a mode between a first mode for generating the first image and a second mode for generating the second image, wherein the at least one processor is further configured to: generate the first image in a case where the mode is switched to the first mode; and generate the second image in a case where the mode is switched to the second mode.
Claim 13

The imaging apparatus according to claim 1, further comprising:
a phase difference detector configured to detect a phase difference between a first pixel
value obtained from the first phase difference pixel and a second pixel value obtained from the
second phase difference pixel, in the phase difference pixel row in the imaging clement; and

an autofocus controller configured to control the imaging optical system based on the
phase difference detected by the phase difference detector.

Claim 6

The imaging apparatus according to claim 1, wherein the at least one processor is further configured to: detect a phase difference between a first pixel value obtained from the first phase difference pixel and a second pixel value obtained from the second phase difference pixel, in the phase difference pixel row of the imaging element; and control the imaging optical system based on the detected phase difference.




Citation of Pertinent Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Endo et al. (US-PGPUB 2014/0049668) discloses a control unit is provided to perform first control or second control on the same type of plural pixel rows as the phase difference pixel rows which are arranged in parallel in the column direction at regular intervals, pixel rows on which the first control is performed and pixel rows on which the second control is performed are alternately arranged in parallel in the column direction, in the first control, a signal is not read out from each pixel of the pixel rows to be controlled but a signal is read out from each pixel of two pixel rows which are adjacent to the pixel row to be controlled, in the second control, a signal is read out from each pixel of the pixel row to be controlled, the same type of plural pixel rows which are arranged in parallel in the column direction at the regular intervals include all phase difference pixel rows included in the solid - state imaging element and at least a pixel row which is in a middle between the phase difference pixel rows which are adjacent in the column direction.
 	Kuwazoe (US-PGPUB 2013/0293736) discloses a column scanning section which outputs pixel values of the plurality of normal pixels in each of the lines selected within the first period, and outputs pixel values of the phase difference pixels in each of the lines selected within the second period. 
 	Kawai et al. (US-PGPUB 2015/0244925) discloses since there are comparatively many normal pixels placed at the periphery of the phase difference pixels, the interpolation precision can be raised in cases in which pixel values of the phase difference pixels are interpolated from the pixel values of the normal pixels.
 	Tanaka et al. (US-PGPUB 2019/0394408) discloses a phase difference pixel row in which the phase difference detection pixels are arranged, and a normal pixel row in which only the normal pixels are arranged. Tanaka further discloses calculating signal gradients of the pixels surrounding the pixel position of the in-focus pixel.
 	Ise et al. (US-PGPUB 2018/0115729) discloses the acquisition of the first image signals, that is, the signals from the pixels 201 located in the normal row, and acquisition of the second image signals, that is, the signals from the pixels 201 located in the phase difference AF row. The first image signals are output via the first channel CH1, and the second image signals are output via the second channel CH2.
 	Miyakoshi (US-PGPUB 2013/0107067) discloses thinning-out processing of an imaging device including phase difference detecting pixels and image generating pixels is determined according to a motion of a subject.
 	Imafuji (US-PGPUB 2011/0267511) discloses an image sensor that includes a first pixel row at which a plurality of first pixels that output focus adjustment signals are disposed, and second pixel rows each made up exclusively with a plurality of second pixels that output image data generation signals and an interpolation processing for an output from a specific second pixel row which would be combined with an output from the first pixel row according to a predetermined combination rule.


Contact Information
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        06/29/2022